 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL MITCHELL,                                 Case No. 1:20-cv-00274-JDP (HC)
12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                        UNITED STATES DISTRICT COURT FOR
13           v.                                         THE CENTRAL DISTRICT OF CALIFORNIA
14
      C. PFEIFFER,
15
                         Respondent.
16

17

18          Petitioner Michael Mitchell, a state prisoner without counsel, seeks a writ of habeas
19   corpus under 28 U.S.C. § 2241. ECF No. 1. The petitioner is challenging a conviction from San
20   Bernardino County, which is in the Eastern Division of the Central District of California. Id.
21   Petitioner is currently incarcerated in Kern County, which is part of the Fresno Division of this

22   court. Under 28 U.S.C. § 2241(d), venue is proper in the judicial district where the petitioner was

23   convicted or the judicial district where petitioner is incarcerated. Therefore, both the Central

24   District of California and the Eastern District of California have concurrent jurisdiction. See

25   28 U.S.C. § 2241(d). Pursuant to Local Rule 120(f), a civil action that has not been commenced

26   in the appropriate court may, on the court’s own motion, be transferred. Because petitioner is

27   attacking the validity of his San Bernardino County conviction, we will transfer this case to the

28   Central District of California for the ease and convenience of the parties and the court. See id.
                                                        1
 1   Order

 2            1. This action is transferred to the Eastern Division of the United States District Court for
 3            the Central District of California;
 4            2. The court has not ruled on petitioner’s motion for counsel, ECF No. 2, and motion to
 5            proceed in forma pauperis, ECF No. 3; and
 6            3. All future filings shall reference the new case number assigned and shall be filed at:
 7
                                     United States District Court
 8                                   Central District of California
                                     Eastern Division
 9                                   3470 Twelfth Street
                                     Riverside, CA 92501-3801
10

11
     IT IS SO ORDERED.
12

13   Dated:      February 26, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
14

15
     No. 206.
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
